United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       October 11, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-60428
                           Summary Calendar


                           CHARLIE TAYLOR,

                                                   Plaintiff-Appellant,

                                 versus

   SONJA STANCIEL, Correctional Officer II, BRENDA THOMPSON,
  Lieutenant; DONALD A. CABANO, Superintendent; CHRISTOPHER B.
   EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF CORRECTIONS,

                                                   Defendants-Appellees

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 4:04-CV-339
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Charlie Taylor, Mississippi prisoner # R6798, appeals the

district   court’s   dismissal   as   frivolous   of   his   civil    rights

complaint challenging Mississippi Department of Corrections (MDOC)

officials’ issuance of a rules violation report (RVR) concerning

his possession of excessive legal materials and the officials’

subsequent destruction of those materials.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Liberally construed, Taylor’s appellate brief argues that the

issuance of RVR # 565234 and his resulting loss of privileges

violated his due process rights. However, a loss of privileges for

30 days does not give rise to a protected liberty interest because

the loss does not “impose[] atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 484 (1995).

     Liberally     construed,   Taylor’s   brief   contends    that     MDOC

regulations do not provide for the destruction of excess legal and

religious materials and that officials’ destruction of his legal

materials   constituted   an    unconstitutional   taking     without   due

process of the law.    However, under the facts conceded by Taylor,

there is no indication that he was not provided with due process of

the law.    See Zinermon v. Burch, 494 U.S. 113, 125 (1990).

     Taylor also contends that officials’ destruction of his legal

materials denied him access to the courts because he was unable to

file a brief in a pending civil action as a result of his loss of

the materials.   However, Taylor has not shown how the lack of the

legal materials prevented him from preparing or filing a brief, and

thus he has not shown the actual injury required for the filing of

a denial of access to the courts claim.            See Lewis v. Casey,

518 U.S. 343, 350-51 (1996); Brewer v. Wilkinson, 3 F.3d 816, 821

(5th Cir. 1993).

     Liberally construed, Taylor’s brief argues that the district

court erred in sanctioning him under FED. R. CIV. P. 11 because the

                                    2
defendants did not move for such sanctions and because his claims

had merit.      However, a court may, on its own initiative, enter an

order describing Rule 11 violations and ordering a party to show

why it has not violated Rule 11.           See FED. R. CIV. P. 11(c)(1)(B).

Furthermore, because Taylor’s substantive claims lacked merit, the

district court did not err in determining that they were frivolous

or in issuing sanctions as a result.          See FED. R. CIV. P. 11(b)(1),

(c).

       Taylor   argues   that   the   district      court’s   sanction,   which

required that Taylor receive the district court’s permission before

filing   a   case,   violates   his   right    of    access   to   the   courts.

However, because the district court’s sanction does not prevent

Taylor from filing nonfrivolous suits, Taylor has failed to show

the actual injury required to prevail on a claim of denial of

access to the courts.      See Lewis, 518 U.S. at 350-51.

       Taylor argues that District Court Judge W. Allen Pepper erred

in failing to recuse himself for a conflict of interest arising

from Judge Pepper’s involvement in Taylor’s prior civil rights

suits and from Taylor’s filing of a complaint against Judge Pepper

as part of another district court case.              However, Taylor has not

shown that the district court abused its discretion in denying

Taylor’s recusal request.        See Liteky v. United States, 510 U.S.

540, 555 (1994); United States v. Mizell, 88 F.3d 288, 299 (5th

Cir. 1996).



                                       3
     Taylor’s appeal is frivolous and without arguable merit.    See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).      Accordingly,

Taylor’s appeal is dismissed.   See 5TH CIR. R. 42.2.

     This court previously warned Taylor that filing frivolous

actions or appeals in the district court or this court would result

in monetary penalties and restrictions on his ability to file

actions and appeals.   See Taylor v. Milton, No. 04-60569 (5th Cir.

Feb. 15, 2005) (unpublished).   Accordingly, we order Taylor to pay

$500 in sanctions to the clerk of this court.

     Taylor is barred from filing in this court or in any court

subject to this court’s jurisdiction any appeal, motion, and/or

pleading in connection with this case until the total amount of the

sanction imposed is paid in full.       Further, the clerk of this

court and the clerks of all federal district courts within this

circuit are directed to refuse to file any civil complaint or

appeal by Taylor unless Taylor submits proof of satisfaction of

this sanction.   If Taylor attempts to file any further notices of

appeal or original proceedings in this court without such proof the

clerk will docket them for administrative purposes only. Any other

submissions which do not show proof that the sanction has been paid

will be neither addressed nor acknowledged.     Upon proof that the

sanction has been paid, Taylor is required to seek advance written

permission of a judge of the forum court before filing any civil

appeal or any initial civil pleading.   Taylor is cautioned that any

future frivolous or repetitive filings in this court or any court

                                 4
subject to this court’s jurisdiction will subject him to additional

sanctions.

     APPEAL DISMISSED; SANCTIONS IMPOSED.




                                5